DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s amended RCE submission filed on 4/6/2021.  Currently claims 1, 3, 4, 6, 7, 8, 11-17, 20-23, and 25 are pending and claim 1 is independent.  Claims 1 and 11 have been amended from the previous claim set dated 8/13/2020.  Claims 9 and 10 have been cancelled from the previous claim set and no claims are new.  The application claims priority to provisional application 62/433,770 filed 6/2/2016.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 6, 7, 8, 11-17, 20-23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 3, 4, 6, 7, 8, 11-17, 20-23, and 25) is directed to a statutory category, namely a method.  
Step 2A (Prong 1): Claim 1 is directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (advertising, marketing, or sales activities or behaviors)(See MPEP 2106).”  In this application that refers to using a computer system to recommend products for purchase based on an individual’s collection of varying media.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a sales manager might perform in a retail store, specifically a copy center type business.  The abstract elements of claim 1 recite in part “Initiate an interactive curator…Receive permission from user to access user’s media assets and metadata…Access media assets and metadata…Convert meta-data into cross referenced metadata…Set frequency of interaction…Process newly acquired media 
Step 2A (Prong 2)
Dependent claims 6, 7, 8, 16, and 17 contain the additional elements that recite in part “Present an option to select (6)…Presenting alternatives (7)…Presenting an option to purchase (8)…Creating a hardcopy (16)…Transmitting a softcopy (17)…” but these too are also insufficient with respect to a practical application because these elements again are merely insignificant extra-solution activity of gathering data (i.e. gathering responses to offers) and transmitting/displaying a result (i.e. hardcopy/softcopy) (See MPEP 2106.05(g)). 
Additionally, dependent claims 3, 4, 11-15, 20-23, and 25 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claim 1 includes additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processor…Storage devices accessible by processors…Networked computational device…user interface…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (recommend products for purchase based on an individual’s collection of varying media) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in ¶3 – “transferred to a hard drive of a personal computer, a networked storage device, a portable hard drive, a solid state memory, or remote cloud-based storage.”  
Claim 1 also includes the additional elements which recite in part “Prepare a customized product…Present a rendering of the product…” but these elements are not significantly more than the abstract idea because these elements are merely 
Dependent claims 6, 7, 8, 16, and 17 contain additional elements that when considered both individually and as an ordered combination and in view of their respective independent claims, are insufficient to amount to significantly more than the judicial exception.  Specifically, these claims recite in part “Present an option to select (6)…Presenting alternatives (7)…Presenting an option to purchase (8)…Creating a hardcopy (16)… Transmitting a softcopy (17)…” but these too are also not significantly more than the abstract idea because these elements again are merely insignificant extra-solution activity of gathering data (i.e. gathering responses to offers) and transmitting/displaying a result (i.e. hardcopy/softcopy) (See MPEP 2106.05(g)).
Additionally, dependent claims 3, 4, 11-15, 20-23, and 25 do not include any additional elements to conduct a further Step 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1, 3, 4, 6, 7, 8, 11-17, 20-23, and 25 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 4, 16, 17, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gaucas et al. (USPGPUB 2011/0072035) in view of Larsen et al. (USPGPUB 2016/0034459) further in view of Mullakkara Azhuvath et al. (USPGPUB 2016/0275594)
Regarding claim 1 (Amended), Gaucas discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas  ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device), configured to run on a networked computational device comprising a processor and a storage device (Gaucas ¶43 - FIG. 2 illustrates the elements utilized herein to achieve the processing shown in FIG. 1. More specifically, item 200 represents the user's computerized device with web browser to connect to his social networking site. Items 202 and 204 represent the social networking site to which the user remotely connects and manipulates via instructions that are executable by a processor 216), the method comprising: using the processor to access the user’s media assets (Gaucas ¶9 - The embodiments herein automatically select text and media from the user page data that matches the topical content (again, using the computerized device)), and  presenting, via a graphical user interface on a display, a rendering of the customized media-centric product to the user (Gaucas ¶39 - the embodiments herein can display the variable data print instance {i.e. rendering} to the user to allow the user to accept or reject the variable data print instance before outputting the variable data print instance. In item 112, the user can also be provided the choice of whether the variable data print instance should be printed, automatically mailed, and or whether the variable data print instance should be output electronically (via e-mail, web posting, etc.)).
Gaucas lacks using the processor to initiate an interactive curator for creating the customized media-centric product; the interactive curator receiving permission from a user to access the user's media assets and the user's metadata, wherein the user's metadata comprises the user's contacts and the user's event calendar; using the processor to access the user’s metadata stored on the networked computational device; using the processor to convert the user’s metadata into cross-referenced metadata; the interactive curator receiving a selection from the user setting the frequency of interaction between the interactive curator and the user;  using the processor to process the user's newly acquired media assets and metadata; and the interactive curator preparing a customized media-centric product, wherein the customized media-centric product incorporates at least one of the user's multimedia assets or newly acquired multimedia assets.
Larsen, from the same field of endeavor, teaches using the processor to initiate an interactive curator (Larsen ¶2 - described herein are techniques and systems for curating a set of media files for a user) for creating the customized media-centric product (Larsen ¶3 - A curated subset of the identified media files may be automatically created in the form of a "virtual" album (i.e., a system-created album) {i.e. media centric product}); the interactive curator receiving permission from a user (Larsen ¶42 - For example, the user 102 may consent via an on-screen prompt on the client computing device 104, or via an end-user license agreement associated with the media curation engine 138, to allow the service to obtain location data about the user 102 from the client computing device 104) to access the user's media assets and the user's metadata, wherein the user's metadata comprises the user's contacts and the user's event calendar (Larsen ¶25 - In some embodiments, the memory 106 of the computing devices 104 may further include a user data store 114 for storing user profiles of the users 102 who operate the computing devices 104, as well as contacts of those users 102, calendars, and other user-specific information); using the processor to access the user’s metadata stored on the networked computational device (Larsen ¶25 - In some embodiments, the memory 106 of the computing devices 104 may further include a user data store 114 for storing user profiles of the users 102 who operate the computing devices 104, as well as contacts of those users 102, calendars, and other user-specific information - Larsen ¶22 - the media file store 108 may maintain metadata); using the processor to convert the user’s metadata into cross-referenced metadata (Larsen ¶22 - Accordingly, media files created using the computing device 104 may be stored in a media file store 108, which is shown to be included in the memory 106 of the computing device 104. In addition to the media files themselves, the media file store 108 may maintain metadata associated with media files, such as timestamp information indicating when a media file was created, captured, or modified, geolocation information pertaining to a geographical location where a media file was created, tags that describe people included in or otherwise associated with the media file, properties of the media file (e.g., in the context of images/video--resolution, contrast, aspect ratio, frame rate, etc.), user interaction data indicating the extent and type of past interactions between the media files and the users 102 with access to the media files, and similar metadata); The notification module 160 of the media curation engine 138 may also be configured to select a notification frequency 220, as depicted visually on the notification frequency spectrum 222);  using the processor to process the user's newly acquired media assets and metadata (Larsen ¶100 - the process 400 may return to 402 to evaluate additional media files or new locations of the user 102(1), such as after the client device 104(1) moves to a new location, or when the client device 104(1) is used to create another media file); and the interactive curator preparing a customized media-centric product, wherein the customized media-centric product incorporates at least one of the user's multimedia assets or newly acquired multimedia assets (Larsen ¶64 - The curated set of media files output by the curator 154 may be stored in the media file store 126 as an "implicit" album 156 {i.e. media centric product}, meaning that the album {i.e. media centric product} was not created explicitly by the user 102(1). Instead, the implicit album 156 represents a system-created album that the media curation engine 138 believes the user 102(1) will enjoy. The implicit album 156 is sometimes referred to herein as a "virtual" album for similar reasons).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the media curation techniques of Larsen because Larsen discloses “By curating a set of media files that are associated with one or more entities having social connections to the user, the user may be delighted by viewing media files of their friends and family (Larsen ¶4)”.   Additionally, Gaucas further 
Gaucas further lacks using the processor to compare the cross-referenced metadata to categories of user personas and selecting a user persona that is most similar to the cross-referenced metadata, wherein each category of user persona is a pre-determined user profile, and wherein the selected user persona guides presenting the customized media-centric product to the user.
Mullakkara Azhuvath, from the same field of endeavor, teaches using the processor to compare the cross-referenced metadata to categories of user personas and selecting a user persona that is most similar to the cross-referenced metadata (Mullakkara Azhuvath ¶50 - the ontology builder module 214 generates the user persona by using the user details i.e., the user-data and the processed data 224 (as shown in FIG. 4), based on a pre-configured rule set, which may facilitate in generating hyper-personalized recommendations for the users. The user persona is a particular facet of a customer/person defined by at least the individual preferences i.e., likes and dislikes behavioral tendencies and associations. In one implementation, the attributes taken into consideration while creating the user persona may be based on the model as shown in the FIG. 5. The user persona may be based on the personal details of the user and the processed data 224 obtained from the enterprise), wherein each category of user persona is a pre-determined user profile (Mullakkara Azhuvath ¶47 - FIG. 6d shows the user-persona ontology. Under this ontology, the user personas like "movie buff", "sports buff" and "travel buff" are shown) and wherein the selected user persona guides presenting the customized media-centric product to the user (Mullakkara Azhuvath ¶24 - The present disclosure describes a context-driven hyper-personalized recommendation engine to drive personalization of customer engagement by recommending best fit product mix or offering from an enterprise product offerings space to customers, triggered by context in a dynamic environment based on the customer/user persona).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the personalized recommendation techniques of Mullakkara Azhuvath because Mullakkara Azhuvath discloses “the user persona may enable the system to understand the role played by the customer in a specific environment (by capturing the dynamic nature of the User Persona) and accordingly provide hyper-personalized experience on-the-fly (Mullakkara Azhuvath ¶26)”.   Additionally, Gaucas further details that “The embodiments herein provide a method for adding a knowledge-based, variable data print (VDP) application to a social networking site where the application can access and analyze the user's personal content and social network content to determine suitable VDP templates based on the available data and graphics (Gaucas ¶3)” so it would be obvious to consider including 

Regarding claim 3 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas  ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device).
Larsen further teaches ranking the user's media assets by importance based on the user's metadata (Larsen ¶75 - However, in order to provide the most relevant shared media files 208, the query module 146 may select a hierarchical class of entities, or a scope of a social circle, as depicted visually by the social circle spectrum 210. In general, entities having closer social connections to the user 102(1) (e.g., familiar acquaintances like close friends, family, etc.) by being within a particular hierarchical class of entities (e.g., family class, friends class, coworkers class, etc.) are considered more relevant to the user in the sense that the user 102(1) is closer to those entities in a social sense).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the media curation techniques of Larsen 
Regarding claim 4 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses media assets ranked highest for importance include media assets that have been used or shared with or by the user or by others in the user's social network (Gaucas ¶53 - Images used in the print/cross-media product can come from the user's photo gallery and named photo albums as shown in FIG. 6, or from a friend's photos).
Regarding claim 16 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses creating a hardcopy of the customized media-centric product (Gaucas ¶39 - the embodiments herein can display the variable data print instance to the user to allow the user to accept or reject the variable data print instance before outputting the variable data print instance. In item 112, the user can also be provided the choice of whether the variable data print instance should be printed , automatically mailed, and or whether the variable data print instance should be output electronically (via e-mail, web posting, etc).
Regarding claim 17 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses transmitting a softcopy of the customized media-centric product to the user (Gaucas ¶39 - the embodiments herein can display the variable data print instance to the user to allow the user to accept or reject the variable data print instance before outputting the variable data print instance. In item 112, the user can also be provided the choice of whether the variable data print instance should be printed, automatically mailed, and or whether the variable data print instance should be output electronically (via e-mail, web posting, etc.){i.e. softcopy}).\\DC- 041667/423012 - 14618695 v14U.S. Application No. 15/611,378 
Regarding claim 21 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses a computer-implemented method (Gaucas  ¶ABS - A method and system) for providing a customized media-centric product (Gaucas  ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device)
Larsen further teaches using the processor to create cross-referenced metadata comprises monitoring frequencies and durations of one or more of the following activities: recording, viewing, sharing, downloading, editing, manipulation, rating, printing, and making of photo-centric products using or incorporating the user’s media assets (Larsen ¶22 - Accordingly, media files created using the computing device 104 may be stored in a media file store 108, which is shown to be included in the memory 106 of the computing device 104. In addition to the media files themselves, the media file store 108 may maintain metadata associated with media files, such as timestamp information indicating when a media file was created, captured, or modified, geolocation information pertaining to a geographical location where a media file was created, tags that describe people included in or otherwise associated with the media file, properties of the media file (e.g., in the context of images/video--resolution, contrast, aspect ratio, frame rate, etc.), user interaction data indicating the extent and type of past interactions between the media files and the users 102 with access to the media files, and similar metadata).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the media curation techniques of Larsen because Larsen discloses “By curating a set of media files that are associated with one or more entities having social connections to the user, the user may be delighted by viewing media files of their friends and family (Larsen ¶4)”.   Additionally, Gaucas further details that “The embodiments herein provide a method for adding a knowledge-based, variable data print (VDP) application to a social networking site where the application can access and analyze the user's personal content and social network content to determine suitable VDP templates based on the available data and graphics (Gaucas ¶3)” so it would be obvious to consider including the additional media curation techniques that Larsen discloses because it would allow for a more robust analysis of a user’s social media content and subsequently increase the delightfulness of the products Gaucas discloses.
Regarding claim 22 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device).
Larsen further teaches user's media assets capture at least one life event (Larsen Fig. 3A, Fig. 3B – Larsen ¶9 - FIG. 3A illustrates a user having his picture taken at the Pyramids in Egypt {i.e. life event}, the picture being taken with an example client computing device of the user).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the media curation techniques of Larsen because Larsen discloses “By curating a set of media files that are associated with one or more entities having social connections to the user, the user may be delighted by viewing media files of their friends and family (Larsen ¶4)”.   Additionally, Gaucas further details that “The embodiments herein provide a method for adding a knowledge-based, variable data print (VDP) application to a social networking site where the application can access and analyze the user's personal content and social network content to determine suitable VDP templates based on the available data and graphics (Gaucas ¶3)” so it would be obvious to consider including the additional media curation techniques that Larsen discloses because it would allow for a more robust analysis of a 
Regarding claim 25 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device).
Larsen further teaches the at least one life event life comprises one or more of: birthdays, weddings, anniversaries, births, illnesses, deaths, new jobs, recurring events, spontaneous events, new relationships, new homes, awards, accolades, aggregations of events, important events, objects of interest, locations of interest, temporal events, academic events, hobbies, recreational activities, sporting events, vacations, parties, national holidays, religious holidays, secular holidays, and combinations thereof (Larsen Fig. 3A, Fig. 3B – Larsen ¶9 - FIG. 3A illustrates a user having his picture taken at the Pyramids in Egypt {i.e. life event – location of interest}, the picture being taken with an example client computing device of the user).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the media curation techniques of Larsen because Larsen discloses “By curating a set of media files that are associated with one or more entities having social connections to the user, the user may be delighted by viewing media files of their friends and family (Larsen ¶4)”.   Additionally, Gaucas further .

Claims 6-8, 14, 15, 20, 23,  are rejected under 35 U.S.C. 103 as being unpatentable over Gaucas et al. (USPGPUB 2011/0072035) in view of Larsen et al. (USPGPUB 2016/0034459) ) further in view of Mullakkara Azhuvath et al. (USPGPUB 2016/0275594) further in view of Marshall et al. (USPGPUB 2002/0097259)
Regarding claim 6 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device).
Gaucas in view of Larsen further in view of Mullakkara Azhuvath lacks presenting to a user, via the graphical user interface on the display, an option to select, modify, or request alternatives to the presented customized media-centric product.
Marshall, from the same field of endeavor, teaches presenting to a user, via the graphical user interface on the display, an option to select, modify, or request alternatives to the presented customized media-centric product (Marshall ¶62 - step 207 where the customer is presented with workspace 1000 to enable the customer to…edit the virtual memories product {i.e. modify}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the memory product creation techniques of Marshall because Marshall discloses “The memories product generation system provides a customer with the capability to input and edit various memories materials for use in generating memories products (Marshall ¶6)”.   Additionally, Gaucas further details that “The embodiments herein provide a method for adding a knowledge-based, variable data print (VDP) application to a social networking site where the application can access and analyze the user's personal content and social network content to determine suitable VDP templates based on the available data and graphics. The application can offer previews of template instances that incorporate a particular user's content, as well as content from other users in said user's network, as well as delivery of purchased print and cross-media products based on those templates (Gaucas ¶3)” so it would be obvious to consider including the additional memory product creation techniques that Marshall discloses because it would allow for a more customization and editing capabilities of the products Gaucas discloses.  
Regarding claim 7 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath further in view of Marshall discloses upon receiving a user input 120 can be utilized to allow the user to select between multiple variable data print instances that could be created from multiple variable information documents).
 Regarding claim 8 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device).
Marshall further teaches presenting the to a user, via the graphical user interface on the display, an option to purchase the presented customized media-centric products (Marshall ¶63 - The memories product generation process advances to step 208 where the customer is presented with screen display (not shown) to enable the customer to purchase a memories product).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the memory product creation techniques of Marshall because Marshall discloses “The memories product generation system provides a customer with the capability to input and edit various memories materials for use in generating memories products (Marshall ¶6)”.   Additionally, Gaucas further details that “The embodiments herein provide a method for adding a knowledge-based, variable data print (VDP) application to a social networking site where the application 
Regarding claim 14 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device).
Marshall further teaches the user’s media assets include still images and video sequences recorded by or accessible to the user (Marshall ¶18 – Memories materials consist of data that is provided to create a memories product. The memories materials can be of various formats: video, audio, data, graphics, animation, and the like, and can be obtained from numerous sources: the customer, external sources, or provided/generated by the memories product generation system).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the memory product creation techniques of 
Regarding claim 15 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device).
Marshall further teaches the customized media- centric product is selected from the group consisting of a hardcopy print, a photo album, a photo calendar, a photo greeting card, a poster, a collage, a physical product with a tangible surface incorporating printed versions of media assets, a soft display digital multimedia slide A memories product consists of any product that contains some personalization that is provided and/or controlled by a customer. Memories products include a vast array of products and include, but are not limited to: printed materials: social expression cards, holiday cards, invitations, memories albums, calendars, genealogy products, frame-worthy prints, posters, T-shirts, tablecloths, napkins, wrapping paper, beverage containers, and the like; or audio-visual materials: screen savers, computer display wallpaper, video tape, DVD video disc, virtual album that enables the recipient and/or sender to interactively participate in a simulation and/or presentation, and the like).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the memory product creation techniques of Marshall because Marshall discloses “The memories product generation system provides a customer with the capability to input and edit various memories materials for use in generating memories products (Marshall ¶6)”.   Additionally, Gaucas further details that “The embodiments herein provide a method for adding a knowledge-based, variable data print (VDP) application to a social networking site where the application can access and analyze the user's personal content and social network content to determine suitable VDP templates based on the available data and graphics. The application can offer previews of template instances that incorporate a particular user's content, as well as content from other users in said user's network, as well as delivery of purchased print and cross-media products based on those templates (Gaucas ¶3)” so it would be obvious to consider including the additional memory product creation 
Regarding claim 20 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device).
Marshall further teaches the customized media-centric product is customized with assistance from a remote operator, by a crowd sourced operator, or by a user (Marshall ¶6 - the customer {i.e. user} can customize the virtual memories product to correspond to the interests of a selected recipient).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the memory product creation techniques of Marshall because Marshall discloses “The memories product generation system provides a customer with the capability to input and edit various memories materials for use in generating memories products (Marshall ¶6)”.   Additionally, Gaucas further details that “The embodiments herein provide a method for adding a knowledge-based, variable data print (VDP) application to a social networking site where the application can access and analyze the user's personal content and social network content to determine suitable VDP templates based on the available data and graphics. The application can offer previews of template instances that incorporate a particular user's 
Regarding claim 23 (Previously Presented), Gaucas in view of Larsen further in view of Mullakkara Azhuvath discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device).
Marshall further teaches the customized media-centric product incorporates one or more of: professionally produced or crowd-sourced graphics, clip art, music, audio, narration, text, transitions, special effects, 3-D rendered objects and environments, still images, and videos sequences (Marshall ¶32 - The customer can input audio materials, such as narration, audio recordings, music, and the like).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the memory product creation techniques of Marshall because Marshall discloses “The memories product generation system provides a customer with the capability to input and edit various memories materials for use in generating memories products (Marshall ¶6)”.   Additionally, Gaucas further details that “The embodiments herein provide a method for adding a knowledge-based, .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaucas et al. (USPGPUB 2011/0072035) further in view of Larsen et al. (USPGPUB 2016/0034459) ) further in view of Mullakkara Azhuvath et al. (USPGPUB 2016/0275594) further in view of Harris et al. (USPGPUB 2017/0032384).
Regarding claim 11 (Amended), Gaucas in view Larsen further in view of Mullakkara Azhuvath discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device).
Gaucas in view Larsen further in view of Mullakkara Azhuvath lacks the categories of user personas are derived from analyzing the user’s media assets.
Harris, from the same field of endeavor, teaches the categories of user personas are derived from analyzing the collection of media assets (Harris ¶8 - The user analysis may include an analysis of the content of the other social media content items. For instance, the system may parse text, search for certain keywords, perform image recognition, and/or analyze the content in other ways to determine interests of the user {i.e. persona category}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the social network analyzation techniques of Harris because Harris discloses “These personas can help marketers describe and reach their audience in ways not previously conceived (Harris ¶14)”.   Additionally, Gaucas further details that “The embodiments herein provide a method for adding a knowledge-based, variable data print (VDP) application to a social networking site where the application can access and analyze the user's personal content and social network content to determine suitable VDP templates based on the available data and graphics (Gaucas ¶3)” so it would be obvious to consider including the additional information gathering and analysis techniques that Harris discloses because it would allow for a more tailored options of the products Gaucas discloses.
Regarding claim 12 (Previously Presented), Gaucas in view Larsen further in view of Mullakkara Azhuvath further in view of Harris discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas ¶ABS - generate a variable data print instance {i.e. media  by combining the images and text from the user page with the variable information document using the computerized device).
Harris further teaches the selected user persona is further based on a planned or spontaneous event (Harris ¶30 - a user of interest may include an event participant such as a user who attends a Major League Baseball (MLB) game. In this manner, users who attend MLB games {i.e. planned event} (as determined from social media posts made from MLB baseball stadiums) may be identified).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the social network analyzation techniques of Harris because Harris discloses “These personas can help marketers describe and reach their audience in ways not previously conceived (Harris ¶14)”.   Additionally, Gaucas further details that “The embodiments herein provide a method for adding a knowledge-based, variable data print (VDP) application to a social networking site where the application can access and analyze the user's personal content and social network content to determine suitable VDP templates based on the available data and graphics (Gaucas ¶3)” so it would be obvious to consider including the additional information gathering and analysis techniques that Harris discloses because it would allow for a more tailored options of the products Gaucas discloses.
Regarding claim 13 (Previously Presented), Gaucas in view Larsen further in view of Harris discloses a computer-implemented method (Gaucas ¶ABS - A method and system) for providing a customized media-centric product (Gaucas ¶ABS - generate a variable data print instance {i.e. media centric products} by combining the images and text from the user page with the variable information document using the computerized device).
Harris further teaches the selected user persona is further based on a cultural or ethnic background of the user or others in the user's social network (Harris ¶9 - The user analysis may include an analysis of social media profiles of users to directly determine a demographic {i.e. ethnic background} of the user (e.g., residence, gender, age, etc.) and/or other profile information).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network content printing methodology/system of Gaucas by including the social network analyzation techniques of Harris because Harris discloses “These personas can help marketers describe and reach their audience in ways not previously conceived (Harris ¶14)”.   Additionally, Gaucas further details that “The embodiments herein provide a method for adding a knowledge-based, variable data print (VDP) application to a social networking site where the application can access and analyze the user's personal content and social network content to determine suitable VDP templates based on the available data and graphics (Gaucas ¶3)” so it would be obvious to consider including the additional information gathering and analysis techniques that Harris discloses because it would allow for a more tailored options of the products Gaucas discloses.


	Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the new 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant first argues that the claimed invention is patent eligible by stating that it is not in fact an abstract idea by referencing example 37.  Examiner finds this unpersuasive because example 37 is not found to be analogous to the claimed invention.  Specifically, the claimed invention merely collects digital assets and creates a rendering of a suggested tangible art item.  This is different from example 37 because example 37 actually deals with the operation/rendering of the user interface (automatically moving icons/optimizing the workspace/etc.) and the claimed invention simply shows a rendering of the tangible art item and does not actually manipulate/control the way/method by which information is displayed on the interface.   
The Applicant further argues as to how the claimed invention is further integrated into a practical application by identifying that the claimed invention enables the creation of a media asset by using a curator.  While this enabling of the creation of a customized media-centric product might have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that.  The only additional elements are a processor…storage devices accessible by processors…networked computational device…user interface…and these only 
As mentioned above, Examiner interprets the claimed invention to be a method, through use of generic computing equipment, that collects information, analyzes that information, and then presents that analyzed information to a user in order for the user to make a decision.  Under this interpretation, the claimed invention fails to overcome the 101 rejection.  Potential paths to overcoming the 101 rejection include adding limitations where the curator automatically learns (through AI or machine learning) what is more or less likely to be chosen by the user and automatically adjust subsequent curated suggestions.  Additionally, having the curator automatically create the actual tangible asset, without the user needing to give the go-ahead, is another potential path to overcoming the 101 rejection.        
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to user personas.  In light of this amendment, Examiner agrees that the original references did clearly disclose this limitation.  The amendments, however, necessitated further search and consideration.  As a result of this further search and consideration, prior art was found that teaches these limitations (Mullakkara Azhuvath as discussed above) and is now cited.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624